DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "small" in claim 2 is a relative term which renders the claim indefinite.  The term "small" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  For purposes of examination herein, the Examiner has interpreted Claim 2 as simply requiring “at least one hole”.
Claim 3 recite “wherein the trap member is formed of a hat-shaped partition wall”; this limitation is indefinite because it is not clear what particular structure or arrangement is required of the phrase “hat-shaped”.  This is because there is not a single accepted shape for a hat, and in fact, hats come in many different shapes.  This renders it impossible to know what particular shape is required by hat-shaped” as requiring a cylindrical shape or a bowl shape.
	Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2008/0115469 to Lane et al.
	In regards to independent Claim 1, and with particular reference to Figures 1 & 3, Lane et al. (Lane) discloses:

(1)	A compressor (not shown, but clearly disclosed at paras. 3-4, where Lane discloses use of his separator as part of a compressor system) comprising an oil separator (2) having: a separation portion (30) configured to separate lubricating oil from a working fluid by using a centrifugal force (“removal of compressor oil” at para. 3; “centrifugal forces caused by a helically flowing gas stream to separate bulk liquid” at para. 4); and a storage portion (8) located below windows 52 allow liquid to pass the shield 28 from the space in the inner volume 6 above the shield to the reservoir 8”; paras. 66-71 & 85-89) is disposed between the separation portion and the storage portion (Figs. 1 & 3).

In regards to Claim 2, the trap member (28) has a portion (82) rising toward the separation portion, the rising portion having at least one small hole (52; Fig. 1; para. 66) for allowing the supernatant of the lubricating oil to pass therethrough (para. 66; “windows 52 allow liquid to pass the shield 28 from the space in the inner volume 6 above the shield to the reservoir 8”).
In regards to Claim 3, the trap member (28) is formed of a hat-shaped partition wall (please refer to the 112(b) rejection above; in this instance, Lane’s trap 28 is bowl shaped at portion 54 and cylindrical at portion 82, and thus, qualifies as being hat-shaped, as claimed).
In regards to Claim 4, the trap member (28) has a communication hole (6) which communicates (i.e. fluidly) the separation portion (30) with the storage portion (8) at a center portion of the trap member (apparent in Fig. 1).
In regards to Claim 5, a flange portion (88) having an annular shape extending radially outward from an upper portion (Fig. 1; “an annularly extending lip 88”; para. 70) of the trap member (28) is formed integrally to the upper portion of the trap member (apparent in Fig. 1).  Applicant should note that the phrase “formed integrally to” is a broad phrasing that reads upon an assembly of components, and as such, does not require a monolithic member.  If Applicant truly desires to claim a monolithic structure, Applicant should recite that the flange portion and the trap member are monolithically formed.
Claim(s) 1-5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP 2009-7990A to Iwanami (machine translation attached herein).

    PNG
    media_image1.png
    531
    751
    media_image1.png
    Greyscale

	In regards to independent Claim 1, and with particular reference to Figure 2 shown immediately above, Iwanami discloses:

(1)	A compressor (100) comprising an oil separator (13, 28, 28a, 29) having: a separation portion (28) configured to separate lubricating oil from a working fluid by using a centrifugal force (paras. 22, 32); and a storage portion (29) located below the separation portion and configured to store lubricating oil separated by the separation portion (apparent in Fig. 2), wherein a trap member (28a) configured to temporarily store the lubricating oil separated by the separation portion and to discharge a supernatant of the lubricating oil into the storage portion (para. 35; “to remove foreign matter from the separated oil”) is disposed between the separation portion and the storage portion (apparent in Fig. 2).

Claim 2, the trap member (28a) has a portion (i.e. a curved sidewall, as seen in Fig. 2) rising toward the separation portion, the rising portion having at least one small hole (a plurality of filtering holes are clearly seen in Fig. 2) for allowing the supernatant of the lubricating oil to pass therethrough (para. 35; “to remove foreign matter from the separated oil”).
In regards to Claim 3, the trap member (28a) is formed of a hat-shaped partition wall (please refer to the 112(b) rejection above; in this instance, Oki’s filter 28a is bowl shaped, and thus, qualifies as being hat-shaped, as claimed).
In regards to Claim 4, the trap member (28a) has a communication hole (i.e. a center-most filter hole) which communicates the separation portion (28) with the storage portion (29) at a center portion of the trap member (Fig. 2).
In regards to Claim 5, a flange portion (F; labeled by the Examiner in Fig. 2 above) having an annular shape extending radially outward from an upper portion (i.e. an upper central region) of the trap member (28a) is formed integrally to (i.e. coupled directly to) the upper portion of the trap member (apparent in Fig. 2).  Applicant should note that the phrase “formed integrally to” is a broad phrasing that reads upon an assembly of components, and as such, does not require a monolithic member.  If Applicant truly desires to claim a monolithic structure, Applicant should recite that the flange portion and the trap member are monolithically formed.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please also refer to US 6,749,404 to Gennami et al., US 5,502,984 to Boehde et al., and US 3,426,513 to Bauer.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on 571-272-7118.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ALEXANDER B COMLEY/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        

ABC